SHRUM, Presiding Judge,
dissenting.
I respectfully dissent.
It is well settled in Missouri that the doctrine of promissory estoppel is to be used with caution, sparingly, and only in extreme cases to avoid unjust results. Geisinger v. A & B Farms, Inc., 820 S.W.2d 96, 98 (Mo.App.1991); Meinhold v. Huang, 687 S.W.2d 596, 599 (Mo.App.1985); Mayer v. King Cola Mid-America, Inc., 660 S.W.2d 746, 749 (Mo.App.1983).
To recover under the doctrine of promissory estoppel the Bank was required to prove that (a) a promise was made by Bien; (b) Bien had a reasonable expectation that the promise would induce action by the Bank; (c) action was taken by the Bank; (d) the Bank was induced by Bien’s promise to take such action; and (e) injustice can be avoided only by performance of the promise. Restatement (Second) of Contracts § 90(1) (1981); Southern Missouri Bank v. Fogle, 738 S.W.2d 153, 157-58 (Mo.App. 1987); Footwear Unlimited, Inc. v. Katzenberg, 683 S.W.2d 291, 296 (Mo.App. 1984).
Here the trial court made written findings of fact and conclusions of law. However, noticeably absent from its findings is any specific determination that the Bank was induced by Bien’s promise to extend a loan to the Fortners. Rule 73.01(a)(2) directs that “[a]ll fact issues upon which no specific findings are made shall be considered as having been found in accordance with the result reached.” Gault v. Bahm, 826 S.W.2d 875, 881 (Mo.App.1991). The inference that the Bank did not rely upon Bien’s promise can be drawn from the testimony of the Bank’s vice-president that (a) the Bank obtained no assignment from Fortner of the Bien-Fortner contract; (b) *507the Bank never communicated, advised or notified Bien that it had made the loan to Fortner until this suit was filed, some 265 days after the loan was made; (c) the Bank’s normal procedure was to notify the account debtor of any assignments it took; (d) the Bank had a copy of the Bien-Fort-ner contract which recited that (i) Fortner’s work was to be completed within 300 calendar days after the date of commencement, (ii) that Fortner was to be paid monthly, and (iii) the Bank never received any payment from Bien; and (e) Fortner’s second deed of trust on farm real estate was recorded by the Bank but the Bank did not file any type of record to show a security interest in the Bien-Fortner contract.
The majority states that “[t]he Bank relied on Bien’s letter because the Bank would have made no loan without the letter.” And the Bank’s vice-president did so testify. However, the majority apparently presumes that the trial court believed such testimony. I disagree with that approach. The trial court, being in the best position to judge the credibility of witnesses, is not required to believe any particular witness even if the testimony is uncontradicted. Terre Du Lac, Inc. v. Fuhrmeister, 753 S.W.2d 4, 5 (Mo.App.1988). As a trier of fact, the trial court has leave to believe or disbelieve all, part, or none of the testimony of any witness. Gault, 826 S.W.2d at 881; Thornbrugh v. Poulin, 679 S.W.2d 416, 418 (Mo.App.1984). The facts must be taken in accordance with the result reached. Tadlock v. Otterbine, 767 S.W.2d 366, 370 (Mo.App.1989). The result reached indicates the trial court found that the Bank did not rely upon the promise contained in Bien’s letter in making a loan to Fortner, but rather looked to other security.
With the foregoing principles of appellate review and the familiar standard of Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976), in mind, I do not share the majority’s apparent belief that the trial court erroneously applied the law. I would affirm.